Citation Nr: 1609426	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pityriasis lichenoides chronica.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2016, the Veteran testified at a video conference hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claim. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has pityriasis lichenoides chornica as a result of his service. The Veteran asserts that during boot camp he was given a blanket and developed a rash. He testifies that his rash was diagnosed as scabies and that he was given cream to treat it. However, he believes that his current pityriasis lichenoides chronica developed as a result of his scabies in service, which he contends was the result of the military-issued blanket.

The Veteran also contends that he did not file a claim for the skin disability earlier because he was younger and could handle it. He describes the condition as worsening in the colder months, but becoming dormant in the summer.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

The Veteran has not been afforded a VA examination for his skin condition. Private treatment record shows a current diagnosis of pityriasis lichenoides chornica, and the Veteran asserts an in-service injury due to a military-issued blanket. Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current skin disability, and his service. Although the Veteran has submitted a private medical opinion, such opinion is inconclusive as to the cause of the Veteran's skin condition. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of pityriasis lichenoides chornica, and/or any current skin conditions other than his service-connected surgical scars.

Furthermore, at the January 2016 hearing, the Veteran mentioned that additional private medical records may be available and may be added to the record. The Veteran explained that he received treatment in 1980, but could not remember the name of the practitioner. The record was left open and additional records from Dr. Stocker have been added to the record. On remand, the Board asks the RO to ensure that all available VA treatment and private medical records have been added to the record, to specifically include any updated VA or private treatment records, any additional records from Dr. Stocker and Dr. Vijay Koli, and any available medical records from treatment received in the 1980s. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated VA treatment records, and any private treatment records, to include any additional records from Dr. Stocker, Dr. Vijay Koli, and any medical records from treatment received in the 1980s. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin condition, other than the Veteran's already service-connected surgical scars. 

The electronic claims file, to include the Veteran's service treatment records, VA and private treatment records, and statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's skin condition, to include pityriasis lichenoides chornica, is related to his active duty service? The examiner's attention is directed to the Veteran's hearing testimony and lay statements in conjunction with his service treatment records. The examiner's attention is also directed to a VA treatment record from December 1993 noting the Veteran's symptoms concerning a rash on his arms and legs, and a February 2016 letter from Dr. Stocker, which diagnoses pityriasis lichenoides chornica.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




